  Case 1:20-cv-00108-PAB-KMT Document 20-1 Filed 03/30/20 USDC Colorado Page 1 of 2


                                   Certification of Document




       I, Sarah B. Johnson, City Clerk of the City of Colorado Springs, Colorado, do hereby certify

that the attached is a true and complete copy of Section § 10.18.104 of the Code of the City of

Colorado Springs, the original of which is held on record in the Office of the City Clerk of Colorado

Springs, Colorado.

      Dated in Colorado Springs, Colorado, March 23 rd , 2020.



                                  ,,~fS-:)~
                                   Sarah B. Johnson, City Clerk




                                             EXHIBIT A
Case 1:20-cv-00108-PAB-KMT Document 20-1 Filed 03/30/20 USDC Colorado Page 2 of 2




   10.18.104: CROSSING AND YIELDING AT OTHER THAN CROSSWALKS:

  A. Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within
      an unmarked crosswalk at an intersection shall yield the right of way to all vehicles upon the
      roadway.


  B. Any pedestrian crossing the roadway at a point where a pedestrian tunnel or overhead pedestrian
      crossing has been provided, shall yield the right of way to all vehicles upon the roadway.


  C. Between adjacent intersections at which traffic control signals are in operation, pedestrians shall
      not cross at any place except in a marked crosswalk.


  D. No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic
      control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accord
      with the official traffic control devices pertaining to the crossing movements. (1968 Code §6-18-
      5; Ord. 75-86; Ord. 01-42)




                                               EXHIBIT A
